Citation Nr: 0813719	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

2.  Entitlement to service connection for a seizure disorder, 
including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above claims.


FINDINGS OF FACT

1.  TMJ did not have its onset during active service or 
result from disease or injury in service.

2.  A seizure disorder did not have its onset during active 
service or result from disease or injury in service, nor is 
caused or aggravated by service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
TMJ have not been met.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for a 
seizure disorder, on a direct basis and as secondary to 
service-connected hypertension, have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed as having TMJ and a seizure disorder.  
Therefore, the first requirement for service connection for 
these claims, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for TMJ 
and a seizure disorder.  The service medical records are 
negative for any complaints or findings of TMJ or seizures.  
In fact, the veteran's dental records reveal that the veteran 
reported in December 1998 that she did not have seizures and 
a May 1999 dental examination found no temporomandibular 
dysfunction (TMD) present.  Service medical records do show 
that the veteran was involved in a motor vehicle accident in 
May 1996; however, the veteran was diagnosed as having only a 
migraine headache or tension headache without a closed head 
injury.  Separation examination reported no findings of TMJ 
or seizures and the veteran's mouth and neurological 
condition were reported as normal.   

In addition, post-service treatment records show that the 
veteran's TMJ and seizure disorder began many years after 
separation.  

The report of May 2000 VA general medical and neurological 
examinations were silent for any reported history, complaint 
or diagnosis of seizures.

In a May 2005 letter, the veteran's private dentist, Dr. 
J.H.J., stated that in May 2003, the veteran exhibited 
temporomandibular disease (TMD) symptoms.  Regarding her 
claim for a seizure disorder, the veteran underwent a private 
electroencephalogram consult in November 2003 for possible 
convulsions, which found cerebral irritability in the left 
frontal temporal region, consistent with focal seizure 
disorder.  There is no evidence of symptoms earlier than 
these dates, which indicate date of onset of the veteran's 
claimed disorders to be approximately 4 years following 
service.  The time lapse between service and any documented 
evidence of treatment preponderates against a finding of a 
seizure disorder during service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent medical evidence of record 
showing that the veteran's claimed disabilities had their 
onset during active service or are related to any in-service 
disease or injury.  There is no competent medical evidence or 
opinion of record showing that the veteran's TMJ is related 
to service.  

In a statement submitted in March 2005, a private nurse 
practitioner, J.K.S., stated that the veteran's seizure 
disorder may be related to a 1996 bus crash.  The Board finds 
that the phrasing of this opinion is inconclusive and 
speculative as the nurse practitioner did not give a clear 
opinion or provide a rationale regarding the relationship 
between the veteran's seizure disorder and the inservice 
accident.  Service connection may not be based on resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In addition, 
there is no indication that the claims file was reviewed; 
therefore, the opinion would have slight probative value.

Regarding the veteran's claim for service connection for her 
seizure disorder as secondary to her service-connected 
hypertension, a January 2005 VA examination included the 
examiner's definitive opinion that it would not be at least 
as likely as not that the veteran's seizure disorder was 
related to her hypertension.  The examiner provided rationale 
and cited to specific evidence in the file as support for his 
opinion.  The opinion was based upon review of the claims 
file and a physical examination, and is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

During the January 2005 VA examination, the veteran stated 
that her seizure disorder began in November 1999.  The 
record, however, does not support this contention.  Not only 
are service medical records negative for seizure disorders, 
the VA examinations conducted in May 2000 did not include any 
history or complaint of seizures.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The record does not contain a competent opinion 
linking the veteran's current TMJ or seizure disorder to 
service or relates her seizure disorder to hypertension, and 
the medical evidence of record does not otherwise demonstrate 
they are related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA has obtained service medical records; assisted the veteran 
in obtaining evidence; and afforded the veteran a physical 
examination and obtained a medical opinion as to the etiology 
of the seizure disorder as secondary to hypertension.  
Regarding the claims of TMJ and a seizure disorder on a 
direct basis, VA need not obtain an examination or opinion as 
the evidentiary record does not show that these disabilities 
may be associated with an established event, injury, or 
disease in service; or otherwise associated with military 
service.  There is no evidence of either in service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.



ORDER

Service connection for TMJ is denied.

Service connection for a seizure disorder, on a direct basis 
and as secondary to service-connected hypertension, is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


